Citation Nr: 0108255	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  94-46 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

In an October 1999 statement the veteran indicated that he 
was receiving treatment at the VA Medical Center in 
Murfreesboro, Tennessee.  Records from this facility were 
obtained through October 1999, but the record does not 
indicate that an attempt has been made to obtain records 
subsequent to that date.

During an August 1996 VA psychiatric examination the veteran 
reported that during his basic training he was abused by a 
drill sergeant and that five other recruits organized and 
carried out a suicide pact.  The veteran indicated that he 
had been involved in cutting the bodies down.  A December 
1997 response from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) indicates that if the 
veteran could provide the individual's names that killed 
themselves and their complete unit designations additional 
research might be able to be accomplished.  In a March 1997 
statement the veteran indicated the name of one of the 
individuals and the first name of another individual.  
Although the RO provided these names to the National 
Personnel Records Center, in an attempt to obtain additional 
information, these names were not provided to the USASCRUR.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
reaffirms and clarifies VA's duty to assist claimants.

During the August 1996 VA psychiatric examination the veteran 
also indicated that he was hospitalized during service with a 
high fever and he began hearing voices at that time.  He also 
reported that during service he was mugged, assaulted, and 
robbed.  The record does not indicate that inquiry was made 
of the veteran, as to whether a police report regarding this 
incident was made.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Murfreesboro, Tennessee, and 
request copies of records relating to any 
psychiatric care provided the veteran 
from October 1999 until the present.

2.  The RO should contact the veteran and 
his representative and request that the 
veteran indicate whether a report was 
filed with any law enforcement agency 
regarding the reported assault, mugging, 
and robbery by Asian immigrants during 
his active service.  If the response is 
in the affirmative, the RO should 
undertake to obtain any report of the 
incident.  All leads should be followed 
to their natural conclusion.

3.  The veteran should be requested to 
identify the service hospital he was 
admitted to where he had high fevers and 
began hearing voices and the time that he 
was hospitalized.  If a response is 
received, the RO should contact both the 
National Personnel Records Center as well 
as the identified hospital and request 
copies of service medical records 
relating to this hospitalization.

4.  The RO should contact USASCRUR and 
provide the names of the individuals 
indicated by the veteran to have 
committed suicide during his basic 
training from October 5 to December 16, 
1976.  All necessary information should 
be supplied and USASCRUR should be 
requested to attempt to verify the 
reported suicides.

5.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any inservice stressful event verified.  
If no stressor has been verified, the RO 
should so state in its report.  The RO's 
report should be added to the claims 
file.

6.  Then, the veteran should be afforded 
a VA psychiatric examination by a board 
certified specialist, if available, to 
determine the etiology of any currently 
identified acquired psychiatric 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
accomplished and all findings reported in 
detail.  In determining whether the 
veteran has post-traumatic stress 
disorder due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports by the USASCRUR and/or the RO may 
be relied upon.  If a currently 
manifested acquired psychiatric disorder 
is identified, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested acquired psychiatric 
disorder existed during the veteran's 
active service or is related to his 
active service.  If the examiner believes 
that post-traumatic stress disorder is 
the appropriate diagnosis, the examiner 
must specifically identify which 
stressors detailed in the USASCRUR's or 
the RO's reports are responsible for that 
conclusion.  If it is determined that the 
veteran currently has a psychosis, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested psychosis existed during the 
veteran's active service, within one year 
of discharge from his service, or is 
related to his active service.  A 
complete rationale for all opinions 
offered should be provided.

7.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder.

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




